Vista la moción de reconsideración pre-sentada por la demandante y apelante, se enmienda la úl-tima oración de la opinión en español dictada en este caso con fecha 20 de diciembre, 1928, de suerte que lea como sigue: “Hechos no suficientes para “determinar una causa de ac-ción, al ser expuestos en una demanda, difícilmente podría sostenerse que justifican una sentencia a favor del deman-dante si son establecidos sin ampliación ulterior durante la vista.”’ Y se declara sin lugar dicha moción de reconside-ración.
El Juez Asociado Señor Texidor no intervino.